Mayo, J.
Plaintiff has the right, by C. C. 1972, to bring suit to liquidate his demand against defendant and to revoke a fraudulent sale made by him.
2. Whei’e plaintiff alleges that defendant owes.him a specified amount, that he has sold the property with intent to defraud petitioner, that he was notoriously and utterly insolvent at the time of the sale, to the knowledge of the purchaser, who colluded with him to defeat petitioner’s claim, the allegations are sufficient for revocatory action.
3. In such a case, no tender of the price paid by the fraudulent purchaser is required by law prior to plaintiff’s bringing his suit.